Citation Nr: 1519577	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES 

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a right knee disability.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to an increased rating for herniated nucleus pulposus L5-S1, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1, 1971 to May 31, 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2015, the Veteran testified at a Travel Board hearing before the undersigned.  

The issues of service connection for a right knee disability, service connection for a left knee disability and an increased rating for herniated nucleus pulposus L5-S1, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2001, the RO denied service connection for right and left knee patellofemoral syndrome.  The Veteran did not appeal.

2.  Evidence submitted since the RO's June 2001 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claims of service connection for right and left knee disabilities.


CONCLUSIONS OF LAW

1.  The RO's June 2001 rating decision which denied service connection for right and left knee patellofemoral syndrome is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the RO's June 2001 rating decision; thus, the claims of service connection for right and left knee disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for right and left knee disabilities, the Veteran's claims are being granted to the extent that they are reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In a June 2001 rating decision, the RO denied service connection for right and left knee patellofemoral syndrome on the basis that there was no chronic disability attributable to service.  A notice of disagreement was not received within the subsequent one-year period and pertinent evidence was received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's June 2001 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the record.  The additional evidence of record includes a statement from a fellow service member who witnessed (during service) the Veteran fall down a ladder and land on the deck below.  This individual administered first aid to the Veteran by wrapping his knees with bandages and ice.  He recalled that the Veteran's knees had abrasions and the right knee was swollen.  Thereafter, the Veteran remained in his cabin for 4 to 6 days.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In this case, the additional evidence indicates that the Veteran suffered a bilateral knee injury which required treatment and suggests that this injury resulted in residuals when combined with the Veteran's statements.  

Thus, there is sufficient evidence to warrant a reopening of the claim based on the new and material and the claims of service connection for right and left knee disabilities are is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a right knee disability is granted.  

The application to reopen the claim of service connection for a left knee disability is granted.  


REMAND

The claims of service connection for right and left knee disabilities have been reopened based on the newly submitted buddy statement and assertions of the Veteran.  The Veteran further testified that he has received treatment for both his knees and his low back from Dr. Gaiser.  The Board notes that the records from this physician do not post-date 2009.  Thus, the subsequent records should be obtained.  In addition, the Veteran has stated that although he was scheduled for a VA examination and apparently missed the examination because of his low back disorder; thus a new VA examination should be scheduled.  With regard to the low back, the Veteran testified that he currently has radiculopathy down his legs.  On the most recent 2009 VA examination, there was no radiculopathy.  The Veteran also indicated that a goniometer was not used.  Thus, that matter should be resolved.  

Accordingly, this matter is REMANDED for the following actions:

1.  After securing the appropriate medical release if a new one is needed, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment by Dr. Gaiser from 2009 onward.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Thereafter, schedule the Veteran for a VA examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral knee disability had its clinical onset during service or is related to any in-service disease, event, or injury. 

The examiner should consider the service treatment records, post-service medical records, and lay evidence, and then provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature, and extent of the Veteran's service-connected low back disability.  The record must be made available to and reviewed by the examiner prior to completion of the examination.  All indicated tests and studies should be performed.  

The examiner should be requested to report the range of motion of the low back in degrees of arc.  The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  All findings and diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the spine should also be identified.

The examiner should determine if the Veteran has intervertebral disc syndrome associated with his low back disability and should also assess if the Veteran has any neurological manifestations to include sciatica as well as any bowel and bladder complaints.  The examiner should specifically address the Veteran's claim that he has bilateral radiculopathy.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  

If possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely, as relevant.

4.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

5.  Finally, the RO/AMC should readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


